UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 DAVID WILLIAMS,

                         Petitioner,

                         v.                             Case No. 1:18-cv-00520 (TNM)

 JEFF SESSIONS,

                         Defendant.


                                MEMORANDUM AND ORDER

       Before the Court is Petitioner David Williams’ [8] Rule 60 Motion for Relief from Order

Denying Mandamus and for Stay. Mr. Williams argues that his underlying [6] Motion for Writ

of Mandamus should have been decided by Chief Judge Beryl A. Howell and asks that I refer the

Motion to Chief Judge Howell for her to decide. But “[t]he structure of the federal courts does

not allow one judge of a district court to rule directly on the legality of another district judge’s

judicial acts or to deny another district judge his or her lawful jurisdiction.” Dhalluin v.

McKibben, 682 F. Supp. 1096, 1097 (D. Nev. 1988); see also In re McBryde, 117 F.3d 208, 225-

26 (5th Cir. 1997) (“implicit in [Article III’s] grant of power is the limitation that the chief judge

cannot sit as a quasi-appellate court and review the decisions of other judges in the district”). So

Chief Judge Howell lacks authority to issue a writ of mandamus writ against the Court.

       Accordingly, it is hereby ORDERED that Mr. Williams’ [8] Rule 60 Motion for Relief

from Order Denying Mandamus and for Stay is DENIED.

       SO ORDERED.
                                                                            2018.08.01
                                                                            08:48:19 -04'00'
Dated: August 1, 2018                                  TREVOR N. MCFADDEN
                                                       United States District Judge